Exhibit 10.6
 
PROMISSORY NOTE
 
SECURED TRANCHE E NOTE
 
February 22, 2011
$2,700,000


This Secured Tranche E Note is executed and delivered pursuant to the terms of
that certain Second Amended Joint Chapter 11 Plan of Reorganization for Jennifer
Convertibles, Inc. and its Affiliated Debtors, dated as of January 24, 2011 (as
amended, supplemented, or otherwise modified from time to time, the “Plan”) as
approved by the United States Bankruptcy Court for the Southern District of New
York pursuant to that certain Confirmation Order, dated as of February 8, 2011
(the “Confirmation Order”).  Capitalized terms not otherwise defined herein or
in the Security Agreement (as defined herein) shall have the meanings provided
in the Plan.


Definitions


“Consolidated EBITDA” means, with respect to any period, an amount determined
for the Obligors on a consolidated basis equal to: (a) the Consolidated Net
Income for such period, plus (b) to the extent taken into account in calculating
Consolidated Net Income, (i) depreciation and amortization for such period, plus
(ii) interest expense for such period, plus (iii) income taxes for such period,
plus (iv) other non-cash or non-recurring charges for such period, minus (c) to
the extent taken into account in calculating Consolidated Net Income, (i) other
non-cash or non-recurring items to the extent such items increase the
Consolidated Net Income for such period, plus (ii) interest income.


“Consolidated Excess Cash Flow” means, with respect to any period, an amount,
which shall not be less than zero, determined for the Obligors on a consolidated
basis equal to: (a) the sum, without duplication, of the amounts for such period
of (i) Consolidated EBITDA, plus (ii) cash interest income, plus (iii) other
non-ordinary course cash income deducted in the calculation of Consolidated
EBITDA, plus (iv) the Working Capital Adjustment, minus (b) the sum, without
duplication, of the amounts for such period of (i) capital expenditures, plus
(ii) cash interest expense, plus (iii) income taxes, plus (iv) principal
repayments on any indebtedness.
 
“Consolidated Net Income” means the aggregate of the net income (loss) of the
Obligors for such period (excluding to the extent included therein any
extraordinary and/or one time or unusual and non-recurring gains or losses)
after deducting all charges which should be deducted before arriving at the net
income (loss) for such period and, without duplication, after deducting the
taxes for such period, all as determined in accordance with GAAP.


“Current Assets” means as at any date of determination, the total assets of such
Obligors on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding cash and cash equivalents.
 
 
1

--------------------------------------------------------------------------------

 
 
“Current Liabilities” means as at any date of determination, the total
liabilities of such Obligors on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current
portion of long term debt.


“Exit Credit Facility” shall mean that certain Secured Exit Credit Agreement by
and between Mengnu and the Debtors dated February 22, 2011


“Measurement Period” means, any of the following periods: May 29, 2011 through
November 26, 2011, November 27, 2011 through May 26, 2012 and May 27, 2012
through November 24, 2012.


 “Working Capital” means, as at any date of determination, the excess or
deficiency of Current Assets less Current Liabilities.


“Working Capital Adjustment” means, for any period of determination, the Working
Capital as of the beginning of such period less the Working Capital as of the
end of such period.






FOR VALUE RECEIVED, JENNIFER CONVERTIBLES, INC., a Delaware corporation, and all
of its subsidiaries1 (the “Obligors”), hereby unconditionally promise to pay in
immediately available funds to the order of HAINING MENGNU GROUP CO. LTD.
(“Mengnu”), in respect of the Exit Credit Facility, at such place that Mengnu
may from time to time designate to the Obligors in writing:


(i)      the principal sum of two million seven hundred thousand dollars
($2,700,000) on February 22, 2013; and


(ii)      interest on the principal amount of this Secured Tranche E Note at 3
½% per annum, payable in four equal installments, the first of which shall be on
August 22, 2011, the second of which shall be on February 22, 2012, the third of
which shall be on August 22, 2012, and the fourth of which shall be on February
22, 2013.  All interest shall be computed on the basis of a year of three
hundred and sixty-five (365) days and the actual number of days, including the
first day but excluding the last day, elapsed.


In the event there shall be Consolidated Excess Cash Flow for any Measurement
Period, the Obligors shall, no later than 60 days after the end of such
Measurement Period, prepay the Tranche E Note in an aggregate amount equal to
50% of such Consolidated Excess Cash Flow; provided that notwithstanding
anything to the contrary in this paragraph, the Obligors shall not be required
to make that portion of a prepayment hereunder to the extent that such
prepayment would cause the average amount of cash and cash equivalents of the
Obligors over the prior two months of such Measurement Period (excluding (i) any
restricted cash and (ii) any cash held with the stores or truckers, subject to a
maximum of $500,000) to be less than $3,000,000. For the avoidance of doubt,
with respect to any Measurement Period, the average amount of cash and cash
equivalents of the Obligors over the prior two months shall be calculated by
averaging the amount of cash and cash equivalents of the Obligors on (i) the
last day of such Measurement Period, (ii) the last day of Obligors’ accounting
month end for month prior to the end of such Measurement Period and (iii) the
last day of Obligors’ accounting month end for second month prior to the end of
such Measurement Period.
 
____________________
1
Hartsdale Convertibles, Inc. will only be an Obligor up to an amount equal to
the value of its inventory at any given point in time.

 
 
2

--------------------------------------------------------------------------------

 
 
This Secured Tranche E Note is secured by liens granted pursuant to that certain
Security Agreement, dated as of February 22, 2011 (the “Security Agreement”), is
entitled to the benefits of the Security Agreement, the Plan and the
Confirmation Order and is subject to all of the agreements, terms and conditions
therein contained.  The provisions of the Security Agreement are fully
incorporated herein.


If an Event of Default under of the Security Agreement shall occur, then this
Secured Tranche E Note shall become due and payable when the conditions for
exercising remedies upon default in section 10 of the Security Agreement have
been fulfilled, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.  Mengnu shall at all times have the right to waive or rescind the
payment acceleration and reinstate the terns of the Secured Tranche E Note.


Upon receipt of evidence reasonably satisfactory to the Obligors of the loss,
theft, destruction or mutilation of this Secured Tranche E Note, the Obligors
will issue a new Secured Tranche E Note, of like tenor and amount.


This Secured Tranche E Note may not be transferred except in compliance with the
terms and provisions of the Security Agreement.


Obligors (i) expressly waive diligence, demand, presentment, protest and notice
of any kind, and (ii) agree that it will not be necessary for Mengnu to first
institute suit in order to enforce payment of this Secured Tranche E Note.  The
pleading of any statute of limitations as a defense to any demand against
Obligors is expressly hereby waived.  Mengnu shall not be required to resort to
any collateral for payment, but may proceed against the Obligors, or any of its
affiliates or any endorsers hereof in such order and manner as Mengnu may
choose.  None of the rights of Mengnu shall be waived or diminished by any
failure or delay in the exercise thereof.
 
This Note is subject to that certain subordination and intercreditor agreement
by and between Mengnu (as defined therein) and the Jennifer Convertibles
Litigation Trust, dated February 22, 2011.
 
 
3

--------------------------------------------------------------------------------

 
 
THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS SECURED TRANCHE E NOTE AND
ANY DISPUTES ARISING IN CONNECTION HEREWITH OR THEREWITH SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE
OBLIGORS IRREVOCABLY CONSENT AND SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES
ANY OBJECTION BASED ON VENUE WITH RESPECT TO ANY ACTION INSTITUTED THEREIN
ARISING UNDER OR WITH RESPECT TO THIS SECURED TRANCHE E NOTE.  THE OBLIGORS
HEREBY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION BROUGHT TO
ENFORCE THIS SECURED TRANCHE E NOTE OR ANY AMENDMENT THERETO OR ANY ACTION
BROUGHT TO ENFORCE PAYMENT OF ANY OBLIGATIONS OWING TO MENGNU.

 
JENNIFER CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President





JENNIFER CONVERTIBLES BOYLSTON MA, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
ELEGANT LIVING-MANAGEMENT, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
4

--------------------------------------------------------------------------------

 
 
JENNIFER MANAGEMENT III, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President


 
JENNIFER PURCHASING CORP.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


JENNIFER MANAGEMENT II CORP.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


JENNIFER MANAGEMENT V, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
NATICK CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
5

--------------------------------------------------------------------------------

 


NICOLE CONVERTIBLES, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


WASHINGTON HEIGHTS CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
HARTSDALE CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
6

--------------------------------------------------------------------------------